ORDER

PER CURIAM.
On November 4, 1999 the Division of Child Support Enforcement ordered Frank Earl Chambers to pay child support for his minor child in the amount of $151.00 per month. The child’s mother, Janet E. Carter, appealed this judgment to the St. Louis County Circuit Court. She argued that father understated his income, and that the division erred in not imputing additional income to father. On April 20, *6252000 the trial court affirmed the Division’s order. Carter appeals this judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 84.16(b).